IN THE SUPREME COURT OF MISSISSIPPI
                                  NO. 94-KP-00080-SCT
CHRISTOPHER REGINALD FERGUSON a/k/a CHRIS
FERGUSON
v.
STATE OF MISSISSIPPI
THIS OPINION IS NOT DESIGNATED FOR PUBLICATION AND MAY NOT BE CITED,
                        PURSUANT TO M.R.A.P. 35-A
DATE OF JUDGMENT:                               12/17/93
TRIAL JUDGE:                                    HON. BILL JONES
COURT FROM WHICH APPEALED:                      JACKSON COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                         CHRISTOPHER R. FERGUSON #82401
ATTORNEY FOR APPELLEE:                          OFFICE OF THE ATTORNEY GENERAL

                                                BY: CHARLES W. MARIS, JR.
DISTRICT ATTORNEY                               KIMBERLY STARKS; BEN SAUCIER
NATURE OF THE CASE:                             CRIMINAL - POST CONVICTION RELIEF
DISPOSITION:                                    AFFIRMED - 4/24/97
MOTION FOR REHEARING FILED:
MANDATE ISSUED:




     BEFORE DAN LEE, C.J., BANKS AND MILLS, JJ.

     BANKS, JUSTICE, FOR THE COURT:




Christopher Ferguson pled guilty to one count of rape and one count of sexual battery on June 2,
1993, and was sentenced to thirty years in prison with five years suspended. He appeals the trial
court's denial of his motion for post-conviction relief, on the ground that his statutory and
constitutional rights to speedy trial and effective assistance of counsel were violated. We find that
Ferguson waived his right to seek relief from any speedy trial violation in the course of entering his
guilty plea. Anderson v. State, 577 So. 2d 390 (Miss. 1991) (specifically including statutory and
constitutional rights to speedy trial within the class defects and defenses that are waived through
voluntary guilty pleas). Although Johnson v. Zerbst, 304 U.S. 458 (1938), requires an "intentional
relinquishment of a known right," Ferguson admits to having been aware of this right prior to
expressly waiving all of his rights at the plea proceeding. Thus, we hold that he has waived this claim
and is not now entitled to any relief.

Ferguson's claims that his counsel was unconstitutionally ineffective in failing to move to dismiss his
indictment when more than 270 days had elapsed from his arraignment, and in signing a waiver of
Ferguson's speedy trial rights, is also without merit. Both theories of ineffectiveness were also waived
in his entrance of his guilty plea. Anderson v. State, 577 So. 2d 390 (Miss. 1991).

Finally, Ferguson's claim that these errors on the part of his counsel vitiated the voluntariness of his
guilty plea are also without merit, because he admitted that he was aware of his speedy trial rights
and was familiar with the relevant case law on the right to a speedy trial at the time that he pled
guilty. Thus, he pled guilty in full knowledge of his speedy trial rights, and in full knowledge that well
over 270 days had passed since his arraignment. He cannot now claim that he pled guilty
involuntarily.

Since we hold that none of Ferguson's claims have merit, the judgment below is affirmed.

DENIAL OF POST-CONVICTION RELIEF AFFIRMED.

LEE, C.J., PRATHER AND SULLIVAN, P.JJ., PITTMAN, McRAE, ROBERTS, SMITH
AND MILLS, JJ., CONCUR.